

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 
This first amendment (“First Amendment”) is effective as of February 12, 2008
(“Amendment Date”) by and between Twistbox Entertainment, Inc. (as
successor-in-interest to The WAAT Corporation) (“Twistbox”) and David Mandell
(“Employee”), and amends that certain Employment Agreement dated as of June 5,
2006 by and between Twistbox and Employee (the “Agreement”). Unless otherwise
defined herein, defined terms shall have their meanings as set forth in the
Agreement.
 
RECITALS
 
WHEREAS, Twistbox and Mandalay Media, Inc. (“Mandalay”) have entered into that
certain Agreement and Plan of Merger dated December 31, 2007, as amended;


WHEREAS, Twistbox and Employee believe it is in the best interest of Twistbox
and Employee to mutually agree to certain modifications to the Agreement; and


WHEREAS, the parties hereto desire to memorialize their mutual understandings as
contained herein.


AMENDMENT


NOW THEREFORE, in consideration of the foregoing, Twistbox and Employee desire
to further amend and/or modify the Agreement and enter into this First Amendment
on the terms and conditions provided below:


Employee’s Agreement shall be modified as follows:
 

1.  
The first sentence of Section I of the Agreement shall be deleted and replaced
with the following:

 
“EMPLOYMENT.


The Company hereby employs Employee and Employee hereby accepts such employment,
upon the terms and conditions hereinafter set forth, from February 12, 2008
(“Employment Date”), to and including February 12, 2011 (the “Term”). On or
about August 12, 2010, Employee and the Company shall meet in good faith to
discuss the terms of a renewal, in order to negotiate terms related to, among
other things, base salary, bonus percentage and additional grants of stock
options.”



2.  
The first sentence of Sub-section A of Section III of the Agreement shall be
deleted and replaced with the following:



“A. Base Salary. The Company will pay to Employee a base salary at the annual
rate of $300,000 from February 12, 2008 through February 11, 2009; $315,000 from
February 12, 2009 through February 11, 2010, and $330,750 from February 12, 2010
through February 12, 2011.”
 

--------------------------------------------------------------------------------


 

3.  
A new Sub-paragraph G.2 shall be added to Section III of the Agreement following
Sub-paragraph G thereof as follows:

 
“G.2. Stock Options. On the Employment Date, the Company shall cause Mandalay to
grant to Employee an initial option (the “Mandalay Option”) to purchase 450,000
shares of Mandalay’s common stock (“Common Shares”) at an exercise price equal
to the closing price of the Common Shares on the date of grant. Each Mandalay
Option shall represent the right to acquire one (1) Common Share. The Mandalay
Option shall vest in full and become immediately exercisable as follows: (a)
one-third shall immediately vest on the Employment Date, (b) one-third shall
vest on the first anniversary of the Employment Date and (c) one-third shall
vest on the second anniversary of the Employment Date. The Mandalay Option shall
be evidenced by a written option agreement and be governed by the terms and
conditions thereof and the terms and conditions of Mandalay’s 2007 Stock Plan.
Notwithstanding anything to the contrary, the Mandalay Option is subject to full
accelerated vesting upon a change of control and/or the sale of all or
substantially all of the assets of Mandalay.”


4. Lines 6 through 9 of sub-paragraph C of Section IV of the Agreement that
provides as follows, “(iii) the Company requires employee to report directly to
any officer other than Ian Aaron, Chief Executive Officer, without Employee’s
consent; (iv) Ian Aaron is no longer the Chief Executive Officer of the
Company”, shall be deleted in their entirety.


5. The last sentence of sub-paragraph E.2 of Section IV of the Agreement
beginning with “Upon” and ending with “termination.” is hereby deleted in its
entirety and replaced with the following:


“Upon a termination as a result of Death or disability, the Options, to the
extent outstanding and not previously vested at the time of such termination,
shall thereupon vest in full and shall continue to be exercisable for a period
of three (3) years after such termination.”


6. Lines 6 through 12 of sub-paragraph E.3 of Section IV of the Agreement
beginning with “(b)” and ending with “deductions” shall be deleted in their
entirety and replaced with the following:


“(b) upon Employee’s execution, and non-revocation, of a release substantially
in the form attached hereto as Exhibit B, payment to Employee of a sum equal to
base salary in accordance with the usual payroll practices of the Company for a
period equal to six (6) months following such termination;”


7. Section VI of the Agreement shall be deleted in its entirety and replaced
with the following: “INTENTIONALLY LEFT BLANK.”
 

--------------------------------------------------------------------------------


 
8. All terms and conditions of the Agreement not specifically and expressly
modified or amended herein are hereby ratified and confirmed in all respects and
shall remain in full force and effect.


9. Each person who executes this Amendment represents and warrants to each party
hereto that he has the authority to do so and to bind each entity as
contemplated hereby, and agrees to hold harmless each other party from any claim
that such authority did not exist. This Amendment will inure to the benefit of
and be binding upon the parties and their respective shareholders, successors
and permitted assigns.


[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the Amendment Date set forth above.
 
TWISTBOX ENTERTAINMENT, INC.   
(AS SUCCESSORS-IN-INTEREST TO
THE WAAT CORPORATION)
EMPLOYEE      
By: /s/ Ian Aaron
Name: Ian Aaron
Title: CEO/PRES
By: /s/ David Mandell
Name: David Mandell


 

--------------------------------------------------------------------------------


 
 
 